Appeal by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Grosso, J.), both imposed March 22, 2004, to run consecutively to each other, on the ground that the sentences are excessive.
Ordered that the sentences are modified, as a matter of discretion in the interest of justice, by directing that the sentence imposed under Indictment No. 10216/02 shall run concurrently with the sentence imposed under Indictment No. 10613/02; as so modified, the sentences are affirmed.
*392The sentences are excessive to the extent indicated. Prudenti, P.J., Goldstein, Skelos and Covello, JJ., concur.